Exhibit 10.3

CONFIDENTIAL TREATMENT REQUESTED

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
January 12, 2010, by and among CryoLife, Inc., a Florida corporation
(“CryoLife”), CryoLife Acquisition Corporation, a Florida corporation
(“Acquisition Corp”), AuraZyme Pharmaceuticals, Inc., a Florida corporation
(“AuraZyme”), CryoLife International, Inc., a Florida corporation
(“International”) (CryoLife, Acquisition Corp, International and AuraZyme are
sometimes referred to herein together as the “Borrowers” and individually as a
“Borrower”), CryoLife, as Borrower Representative, the other Persons party
hereto that are designated as a “Credit Party,” General Electric Capital
Corporation, a Delaware corporation (the “Agent”), as administrative agent for
the several financial institutions from time to time party to this Amendment
(collectively, the “Lenders” and individually each a “Lender”) and for itself as
a Lender and L/C Issuer, and such Lenders.

RECITALS

A. The Borrowers, the other Credit Parties signatory thereto, the Lenders
signatory thereto from time to time and Agent are parties to that certain Credit
Agreement, dated as of March 27, 2008, as amended by that certain Letter
Amendment, dated as of January 15, 2009, that certain First Amendment to Credit
Agreement, dated as of May 7, 2009 and as further amended by that certain Second
Amendment to Credit Agreement, dated as of November 9, 2009, (as so amended, and
as further amended, supplemented, revised, restated, replaced or otherwise
modified, the “Credit Agreement”).

B. The Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and Lenders have agreed to so amend the Credit Agreement,
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

(a) Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended by reducing the dollar amount set forth in subclause (ii) of
Section 1.1(b)(i)(A) from $1,500,000 to $1,000,000.

(b) Amendment to Section 1.9. Section 1.9 of the Credit Agreement is amended by
replacing clause (b) of such Section in its entirety with the following:



--------------------------------------------------------------------------------

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY
WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.

(b) Unused Commitment Fee. The Borrowers shall pay to the Agent, for the ratable
benefit of the Revolving Lenders, an unused commitment fee (the “Unused
Commitment Fee”) for each day that the Commitments are in effect equal to the
Unused Commitment Fee Percentage as of 5:00 p.m. (New York time) on such day
multiplied by the unused Aggregate Revolving Commitment as of 5:00 p.m. (New
York time) on such day. The Unused Commitment Fee shall be calculated daily,
shall accrue on a cumulative basis until paid, and shall be payable monthly in
arrears on the first day of the month following the date hereof and the first
day of each month thereafter. The Unused Commitment Fee provided in this
subsection 1.9(b) shall accrue at all times from and after mutual execution and
delivery of this Agreement.

(c) Amendment to Section 5.4. Section 5.4 of the Credit Agreement is amended by
replacing clauses (h) and (i) of such Section in their entirety with the
following:

(h) Investments in the capital stock of Medafor, Inc. (each a “Medafor
Investment” and collectively the “Medafor Investments”) in an aggregate amount
not to exceed $[***], provided that the Borrowers deliver, as soon as possible,
any stock certificates evidencing such capital stock, together with undated
stock powers, as required by Section 5.3 of the Guaranty and Security Agreement;
and

(i) other Investments (excluding Medafor Investments) in an aggregate amount not
to exceed $[***].

(d) Amendment to Section 11.1. Section 11.1 of the Credit Agreement is amended
by replacing the definitions of “Base Rate” and “LIBOR” with the following:

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 3.00% per annum and the Federal
Funds Rate, (c) the sum of (x) LIBOR calculated for each such day based on an
Interest Period of three months determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day and
(d) 4.00% per annum. Any change in the Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the Federal
Funds Rate or LIBOR for an Interest Period of three months.

 

2



--------------------------------------------------------------------------------

“LIBOR” means, for each Interest Period, the higher of (a) the offered rate per
annum for deposits of Dollars for the applicable Interest Period that appears on
Reuters Screen LIBOR01 as of 11:00 A.M. (London, England time) two (2) Business
Days prior to the first day in such Interest Period and (b) 3.00% per annum. If
no such offered rate exists, such rate will be the rate of interest per annum,
as determined by the Agent (rounded upwards, if necessary, to the nearest 1/100
of 1%) at which deposits of Dollars in immediately available funds are offered
at 11:00 A.M. (London, England time) two (2) Business Days prior to the first
day in such Interest Period by major financial institutions reasonably
satisfactory to the Agent in the London interbank market for such Interest
Period for the applicable principal amount on such date of determination.

(e) Amendment to Section 11.1. Section 11.1 of the Credit Agreement is amended
by replacing the definitions of “Unused Commitment Fee Percentage” with the
following:

“Unused Commitment Fee Percentage” shall mean, at any time, a percentage equal
to (i) 0.50% per annum, if the aggregate amount of Revolving Loans and Letter of
Credit Obligations outstanding at such time is greater than 50% of the Aggregate
Revolving Loan Commitment at such time, and (ii) 0.75% per annum otherwise.

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received duly executed signature
pages to this Amendment from the Required Lenders, Borrowers, L/C Issuer, Agent
and each Credit Party.

C. REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1. The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person;

 

3



--------------------------------------------------------------------------------

2. This Amendment has been duly executed and delivered for the benefit of or on
behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general; and

3. Both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Credit Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect and shall constitute the legal, valid, binding and enforceable
obligations of the Credit Parties party thereto. To the extent any terms and
conditions in any of the other Loan Documents shall contradict or be in conflict
with any terms or conditions of the Credit Agreement, after giving effect to
this Amendment, such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby. Upon the effectiveness of this Amendment such terms
and conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.

2. Reaffirmation of Guaranty. Each Credit Party consents to the execution and
delivery of this Amendment by all parties hereto and the consummation of the
transactions described herein, and ratifies and confirms the terms of the
Guaranty and Security Agreement to which such Guarantor is a party with respect
to the indebtedness now or hereafter outstanding under the Credit Agreement as
amended hereby and all promissory notes issued thereunder. Each Credit Party
acknowledges that, notwithstanding anything to the contrary contained herein or
in any other document evidencing any indebtedness of any Borrower to the Lenders
or any other obligation of Borrowers, or any actions now or hereafter taken by
the Lenders with respect to any obligation of Borrowers, the Guaranty to which
such Credit Party is a party (i) is and shall continue to be a primary
obligation of such Credit Party, (ii) is and shall continue to be an absolute,
unconditional, continuing and irrevocable guaranty of payment, and (iii) is and
shall continue to be in full force and effect in accordance with its terms.
Nothing contained herein to the contrary shall release, discharge, modify,
change or affect the original liability of any Credit Party under the Guaranty
to which such Credit Party is a party.

3. Acknowledgment of Perfection of Security Interest. Each Credit Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to Agent, the L/C Issuer and the Lenders under the Credit Agreement and
the other Loan Documents are in full force and effect, are properly perfected
and are enforceable in accordance with the terms of the Credit Agreement and the
other Loan Documents.

 

4



--------------------------------------------------------------------------------

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrowers to the Lenders, the L/C Issuer and
Agent. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders under the Credit Agreement, nor constitute a waiver of any
provision of the Credit Agreement. This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

7. Costs and Expenses. The Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[signature pages to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

BORROWERS: CRYOLIFE, INC. By:   /s/ D.A. Lee Title:   Exec. VP, COO & CFO
CRYOLIFE ACQUISITION CORPORATION By:   /s/ D.A. Lee Title:   VP Finance &
Treasurer AURAZYME PHARMACEUTICALS, INC. By:   /s/ D.A. Lee Title:   VP Finance,
CFO & Treasurer CRYOLIFE INTERNATIONAL, INC. By:   /s/ D.A. Lee Title:   VP, CFO
& Treasurer AGENT, L/C ISSUER AND LENDERS: GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent, L/C Issuer and sole Lender By:   /s/ Ryan Guenin   Its Duly Authorized
Signatory

[Signature Page to Third Amendment to Credit Agreement]